Fourth Court of Appeals
                                San Antonio, Texas
                                     October 20, 2014

                                   No. 04-13-00539-CV

Bretton Guy DAWKINS, Bradley Ken Dawkins, Jerry Howard Oxford and Sharon Ann Oxford,
                                   Appellants

                                              v.

 Madelon HYSAW, Kathryn Hysaw Weaver, Michael and Cindy Burris Family Partnership III,
                 Ltd., Byron M. Burris, and Judith Ann Burris Dziuk,
                                     Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-05-00107-CVK
                        Honorable Donna S. Rayes, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The court has considered Appellees’ motion for en banc reconsideration; the motion is
DENIED. See TEX. R. APP. P. 49.7.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court